Long Term International Assignment letter
Page 1 of 1




[logoa04.jpg]




July 22, 2016                                     Exhibit 10.3    




Emilio Braghi




PERSONAL & CONFIDENTIAL – Long Term Assignment Letter


Dear Emilio,


Congratulations on your International Assignment. This letter details the terms
and conditions applicable to your assignment in Switzerland. Your targeted start
date is subject to your receipt of a valid work permit and our receipt from you
of a signed copy of this letter. You will be considered a “seconded” employee
from Novelis Italia SDA.


The objective of an international assignment is to create an adaptable,
comprehensive program that provides flexibility to move people globally at the
right time, to the right location for the business and to the right role for
development of talent. As such, Novelis reserves the right to extend and/or end
the assignment before or prior to the anticipated end-of-assignment date.


This letter does not create a contract of employment, but simply seeks to
confirm the conditions which pertain to your international assignment.


This assignment letter details the benefits that will be provided to you during
your Long Term International Assignment. Please refer to the Long Term
International Assignment Policy document for complete details and descriptions.


Proposed Position:            SVP President Novelis Europe
Proposed Band and AIP %:        Job Band B, AIP 60%        
Assignment Effective Date:        September 1, 2016
Expected Length of Assignment:        3 Years
You will report to:
Chief Executive Officer, Novelis Corporate HQ

Home Country:
Italy

Host Country:                Switzerland


Base Salary: For the duration of this assignment, salary administration will be
based on your Home Country policies and practices as well as your performance.
Your base salary will be 315,000 Euros. Your next salary review will be July
2017. For the duration of this assignment, you will be paid from the Novelis
Italia SDA payroll.


Bonus Plan: While on assignment your target annual bonus opportunity will be 60%
of your annual cash base salary earnings during the year. Bonuses are awarded
based upon annual individual performance and business performance measured
against established objectives and they are typically paid in the first quarter
following the end of each performance year. Your potential receipt of an annual
bonus is subject to the discretion of the Company and the amount




--------------------------------------------------------------------------------

Long Term International Assignment letter
Page 2 of 2




of any award made to you will depend on a number of factors in addition to your
individual performance, including your employment by the Company at the time
that such awards are made. Any annual bonus paid to you will be subject to
hypothetical tax withholding.


Long Term Compensation: You are eligible to participate in our long-term
compensation plan. The types of awards granted under this plan may change from
time to time but they currently include stock appreciation rights (SARs) and
restricted stock units (RSUs). Under this plan your annual target is set based
on your position band. Your potential receipt of a long-term compensation award
is subject to the discretion of the Company and the amount of any award to you
would depend on a number of factors in additional to your individual
performance, including your employment by the Company when such awards are made.


Pension Coverage: As an employee on loan from your Home Country, you will
continue to participate in your Home Country savings and retirement plans, if
legally possible. If this is not possible, your Host Country has the option, but
not the obligation, to agree on alternative arrangements with you.




Assignment Benefits:


Novelis utilizes a relocation services provider, Lexicon Relocation, to assist
employees on international assignments. All relocation benefits are administered
via Lexicon. Tracy Gorman is the Novelis Global Mobility Manager who will work
with Lexicon on the coordination of your assignment benefits. Please contact her
with any assignment-related questions. Her contact information may be found on
the last page of this letter.


Work Permits/Visas: Lexicon will coordinate with the Immigration Services
Provider to assist in obtaining the proper visas/work permits for you and your
family. To the extent that you pay any visas, passport, and/or immigration
expenses personally, you will be reimbursed per the instructions provided to
you. Permanent residence status is not provided for temporary assignments.


House Search Trip: You will be reimbursed for an accommodations search trip to
your host country for five (5) business days and up to seven (7) days, including
weekends, to review housing rental and schooling options. Destination and
settling in services will be provided by Lexicon.


Transportation to the Host Country: You will be reimbursed actual reasonable
travel expenses for relocation to the assignment location at the start of the
assignment. Class of air travel will be in accordance with your home country
business travel guidelines.


Medical Examinations: We strongly suggest that you and your family have a
medical examination prior to your departure. This is intended for your own
safety to enable you to clarify any medical concerns prior to the start of the
assignment.


Medical Coverage: You and your dependents will be continue to be covered by the
Company designated international medical benefit plan.


Cultural Orientation and Language Training: You and your family will be offered
2 days of a cultural orientation session provided by Lexicon’s designated
service provider. You and your spouse will also be eligible for language
training.


Shipment of Personal Effects and Storage: Lexicon will contract with a
relocation company to move your household belongings to your host country
location. You will be entitled to air ship up




--------------------------------------------------------------------------------

Long Term International Assignment letter
Page 3 of 3




to 500lbs for you, 500lbs for your spouse/partner and 250lbs for each
accompanying dependent. You will also be entitled to surface ship your other
household goods, limited to a 40-foot container.


Temporary Accommodation: The Company will reimburse you for reasonable temporary
furnished accommodation for you and any relocating eligible family member(s) for
up to 30 days in the Home or Host location.




Additional Vacation Time: Additional vacation time to move and settle in to the
host location shall not exceed three(3) days in the home country and three(3)
days in the host country, for a total of six(6) business days, if needed. Any
other additional vacation time taken during the relocation period will be per
the home country vacation entitlement.


Home Leave: To maintain ties to your Home Country while on assignment, the
Company will provide for reimbursement of airfare in accordance with Company
Travel Policy for one home trip per year for you and any dependents residing
with you in the Host Country. The Company will also reimburse you for
transportation to and from the airport, if needed. Vacation days are intended to
be utilized when days are spent not working on a home leave trip.


Dependent Visits:
In order to maintain family ties, the company will provide reimbursement of 3
economy class airfare trips per year. This is provided for college dependents
and/or other dependents not residing in the host location


Assignment Allowances
 
These allowances are paid only for the period of your international assignment
and will not be considered for bonus, long term compensation and/or benefit
calculation purposes. Please note that any tax in relation to these allowances
will be paid by the Company.


Relocation Allowance: A relocation allowance equivalent to one month’s salary
capped at $10,000 USD, grossed up for taxes, will be paid to you. This allowance
is meant to cover any incidental costs incurred in connection with your
relocation that are not specifically addressed in the policy.


Cost of Living Allowance: You will receive a cost of living allowance (COLA), if
applicable. The COLA will be paid to help insulate you for the higher cost of
goods and services in the Host Country. This allowance will be reviewed
periodically to reflect new survey data. Please note that the allowance will
commence once you move into the assignment location and will terminate in the
month in which you vacate your host country residence. The initial COLA will be
7,975 Euros monthly.


Host Housing Allowance: The host housing budget is designed to provide an amount
necessary to obtain rental housing in the Host Country. The Company has
established the housing budget in Host Country to be a maximum of 8,250
Euros/month. This is based on your family size and data from Novelis’ Data
Services Provider. You will be able to choose the type of accommodations that
you would like to meet your personal lifestyle needs. However, you are
responsible for paying any amount incurred in excess of the established maximum.
Should you choose to purchase housing in the host location, Novelis will
discontinue this benefit.
Host Housing Utilities Allowance: Novelis will also provide a utilities
allowance determined by the designated Data Services Provider in order to assist
with utilities such as gas, water, and




--------------------------------------------------------------------------------

Long Term International Assignment letter
Page 4 of 4




electric. Personal utilities – home telephone, internet, or cable television –
are not covered. A Utility allowance of 470 Euros/month will be paid to you.
Spousal Assistance Allowance: Novelis will provide acclimation programs through
Lexicon Relocation, as needed or a lump sum allowance of $5,000 USD or home
country equivalent.
Dependent Education reimbursement: Novelis will reimburse the difference between
your current Home Country education costs and the Host Country education costs
for private schooling (grades K-12). The differential cost covered includes
tuition, application and registration fees, textbooks, mandatory uniforms and
transportation costs. Items not in the differential cost include, but are not
limited to, lunches, sports clothing or equipment, field trips or
extra-curricular activities. Additional details are referenced in the Novelis
International Long-Term Assignment policy.
Host Country Transportation: You will be provided with transportation assistance
in the Host Country according to the local car policy. 


Wire Transfer Allowance: To facilitate the transfer of funds to the Host
Country, Novelis will provide a monthly reimbursement of up to $100 USD (net) or
local equivalent towards the costs of wire transfer and banking fees.


Tax Equalization
You will participate in the Company’s Tax Equalization Program during your
international assignment.  The Company has retained the services of a global tax
provide to prepare your Home Country and Host Country tax returns as required
during the international assignment. Under tax equalization, you will be
responsible for a hypothetical tax liability (e.g., federal, state and local
taxes, as applicable), which will be calculated and deducted from each pay
check.


The intent of the policy is that your ultimate tax liability will be similar to
that which you would have paid in your Home Country had you not received
assignment-related compensation or special tax considerations. Each year, a
final tax equalization calculation will be prepared to settle your assignment
tax obligations.  You should contact the tax representative noted on the last
page of this letter to discuss these issues in further detail.


Tax Return Preparation Services
To assist in understanding how your tax position will be affected by the
assignment, you will be invited to tax briefings in both your home and host
countries with the Company designated tax provider.
Tax return preparation will be provided by the Company designated tax provider
for the duration of the assignment and one additional year following
repatriation, if needed.
Repatriation
The Company will relocate you and your family back to your Home Country or to
another international assignment at the end of this assignment, according to the
terms of the International Long Term Assignment Policy. Prior to the successful
conclusion of your assignment, you may be contacted to be considered for new
opportunities with the Company which may determine the exact location of your
repatriation. However, the Company does not guarantee employment at the end of
your assignment.


Termination
If you terminate employment at your option and for Good Reason while abroad and
you have no employment, at your manager's discretion, the Company will pay
moving expenses in accordance with the Company's domestic and foreign policy for
yourself, your family, and your household




--------------------------------------------------------------------------------

Long Term International Assignment letter
Page 5 of 5




goods and furniture. Expenses to your point of origin will be paid, provided you
return to that point within thirty days of termination.


If you terminate employment at the Company's option while abroad, the Company
will pay moving expenses in accordance with the Company's domestic and foreign
policy for yourself, your family, and your household goods and furniture.
Expenses to your point of origin will be paid, provided you return to that point
within thirty days of termination.




If a Company-initiated termination occurs, you will receive adequate advance
notice in accordance with the provisions of the Home country policy. Similarly,
if you voluntarily terminate, you are expected to give notice in accordance with
the provisions of the Home Country Policy. If you are provided leased housing by
the Company, you agree to vacate Company housing within thirty (30) days of
termination.


Termination will require immediate settlement of all outstanding tax, travel,
and other advances.


Years of Service - Impact on Benefits
Your total years of service with companies affiliated with the Company shall be
recognized for purposes of calculating retirement benefits.


In some locations, national law may construe a voluntary termination or transfer
to an affiliated company as a “termination”, or require that any severance
payment to be made should be based on more years of service than those actually
performed in the country of last employment. As an expatriate employee, you are
not eligible to receive such payments. If however, you do receive
them, you will be required to repay the Company upon receipt. If repayment is
not made within sixty (60) days, the amounts will be offset against other
benefits to which you may be entitled.


Confidential or Proprietary Information
In carrying out the Company’s business, employees often learn confidential or
proprietary information about the Company, its customers, suppliers, or joint
venture parties. You must maintain the confidentiality of all information so
entrusted to you, except when disclosure is authorized or legally mandated.
Confidential or proprietary information of the Company, and of the companies,
includes any non-public information that would be harmful to the relevant
company or useful or helpful to competitors, if disclosed. You will find more
information about this in the Novelis Code of Conduct and Guidelines for Ethical
Behavior.


Code of Business Conduct and Ethics
You and your family should understand that you can be, and often are, highly
visible representatives of The Company in the host location. As such, you will
need to be familiar with and adhere to The Company’s Code of Conduct and
applicable Home and Host Country work laws. It is imperative that you and your
family members follow both the letter and the spirit of the law, not only to
protect yourselves from criminal or civil penalties, but also to maintain and
advance the Company’s image as a reputable corporate citizen in the countries in
which we operate. You will be expected to operate in compliance with The Novelis
Code of Conduct and Guidelines for Ethical Behavior at all times.


Data Protection Act
To manage your assignment effectively we may need to process personal data
relating to you for the purpose of personnel and employment administration. This
may include the transfer of data to, and processing by, other offices. Examples
could include providing the Host Country office with your bank account details,
or an emergency contact number for a relative in your home country.






--------------------------------------------------------------------------------

Long Term International Assignment letter
Page 6 of 6




By signing this assignment letter, you consent under the Data Protection Act, to
the processing of this personal data. This is likely to include the provision
that, from time to time, such data be transferred to the other offices,
including those based in countries outside of the EU. Data will only be released
to authorized individuals for administrative purposes only.


Governing Law
This letter, your global assignment and your employment relationship generally
are subject to and governed by the laws of Home Country in accordance with the
terms of the International Assignment Policy. This letter shall not be amended
or supplemented unless in writing signed by you and a duly authorized
representative of your Host Country.
Confidentiality Requirement
This letter contains the total cash and benefits that you will receive and no
local benefits other than those included in this letter are to be provided. By
signing this letter, you agree to keep this Agreement confidential and not to
disclose its content to anyone except your lawyer, immediate family, or your
financial consultant, provided such persons agree in advance to keep the
contents of this Agreement confidential and not to disclose it to others.


Best wishes to you in your new assignment.




Sincerely,


/s/ HR Shashikant


HR Shashikant
Chief Human Resource Officer


Please indicate your agreement by signing below and returning this letter as
soon as possible.


I have reviewed the general terms and conditions of my international assignment
outlined above and by signing below, accept these conditions.


/s/ Emilio Braghi                        July 27, 2016
_________________________________            __________________
Signature                            Date    




If at any time you have questions related to your assignment benefits, you can
contact:


Tracy Gorman
Manager, Global Mobility
Office: +1 678-823-4875
Mobile: +1 404-565-3134
Tracy.Gorman@novelis.com






